[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The assignments of error are overruled. The substance of Tate's "motion to amend sentence" fits the criteria for a petition for postconviction relief set forth in R.C.2953.21(A)(1). Tate has filed other postconviction motions that were overruled. Tate has failed to demonstrate any of the factors set forth in R.C. 2953.23(A) that would allow the trial court to consider a successive petition for postconviction relief. SeeState v. Hill (1998), 129 Ohio App.3d 658, 718 N.E.2d 978; Statev. Gibbs (Dec. 11, 1998), Hamilton App. Nos. C-971087 and C-971089, unreported; State v. Moore (Sept. 4, 1998), Hamilton App. No. C-971038, unreported.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Painter and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.